Citation Nr: 1205693	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-41 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The Veteran testified at a Board hearing in December 2011.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1979 RO rating decision denied the Veteran's claim of entitlement to service connection for a left knee disability; the appellant was notified of the decision and of his appellate rights in March 1979, but did not appeal the decision.

2.  In May 2008, the appellant requested that his claim of entitlement to service connection for a left knee disability be reopened.

3.  Certain evidence received since the February 1979 RO rating decision is not cumulative of the evidence of record considered at the time of the February 1979 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1979 RO rating decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the February 1979 RO rating decision is new and material in connection with the petition to reopen the claim of entitlement to service connection for a left knee disability, and that claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Right Hip Disability

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection a left knee disability.

In a February 1979 decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  In arriving at this decision, the RO determined that the Veteran suffered an acute injury to his left knee during service, diagnosed as a knee sprain, leaving no residual found on discharge examination.  

The Veteran was informed of his appellate rights in connection with this February 1979 denial when the decision was mailed to him in March 1979.  The Veteran did not file a timely notice of disagreement with that decision, and it therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In May 2008, the appellant submitted a request to reopen the claim of entitlement to service connection for a left knee disability.

In an August 2008 rating decision, the RO denied the petition to reopen the claim "because the evidence submitted is not new and material."  In the September 2009 statement of the case, despite additional development and discussion of the evidence, the RO again denied the petition to reopen the claim "because the evidence submitted is not material."  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The February 1979 RO rating decision is the most recent final disallowance of the claim of entitlement to service connection for left knee disability.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2008, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the prior final denial in February 1979 featured the Veteran's service records.  Evidence added to the claims-file since the time of the February 1979 denial features new medical records, including private records and a VA examination report presenting diagnoses of chronic left knee disability, and new testimony from the Veteran and his sister.

The prior final denial was essentially based upon the finding that although the service treatment records show in-service left knee injury, the acute injury resolved and there was no chronic left knee disability at the time of the Veteran's separation from active duty military service.  Since that time, however, the Veteran has submitted post-service medical records showing diagnoses of chronic left knee disability, including July 2009 VA fee-basis examination report showing "[m]ild degenerative joint disease of the left knee."  Furthermore, the Veteran's sister testified at his December 2011 Board hearing that the Veteran contemporaneously described symptoms of left knee disability when talking to her on occasions following his military service.  This testimony was presented along with the Veteran's own testimony regarding his recollections of experiencing a continuous pattern of gradually worsening left knee symptoms since the time of his in-service left knee injury.

The new post-service medical evidence diagnoses a chronic left knee disability, and the new testimony, presumed to be credible, provides new evidence to support the contention that the Veteran has a current chronic left knee disability that is linked through continuity of symptomatology to his period of active duty service.  The medical evidence of record is competent evidence showing a current diagnosis of a chronic left knee disability.  The Board finds that the Veteran is competent to testify regarding his recollection of his left knee symptom history, and his sister is competent to testify as to the fact that he reported to her a continuity of a pattern of left knee symptomatology in the past following his military service.

Presumed to be credible for the purposes of considering the petition to reopen the claim, the new evidence may reasonably be considered new and material evidence presenting pertinent new information.  When considered with previous evidence of record, specifically the service treatment records documenting that the Veteran suffered a left knee injury during service, the new evidence relates to an unestablished fact necessary to substantiate the claim.  Specifically, the new evidence relates to establishing that the Veteran has been diagnosed with a current chronic disability after service that may potentially be linked to his in-service injury.

At the time of the February 1979 denial, the RO found that there was no showing of a chronic left knee disability resulting from the in-service left knee injury; this appears to have been partly due to the absence of any evidence of a diagnosed chronic left knee disability subsequent to the in-service injury.  The new evidence, presumed credible for the purpose of this analysis, has since provided new indications of a currently diagnosed chronic left knee disability that may potentially be related to the reportedly continuous pattern of gradually worsening left knee symptomatology from the time of his in-service left knee injury.

Thus, the Board finds that new evidence submitted since the prior final denial speaks directly to the unestablished factual contention that the Veteran has a chronic left knee disability, and that it may possibly be related to his military service.  The Board views the new evidence as new and material to the Veteran's claim as it includes new information relating to unestablished facts in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the Veteran will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disability.  To this extent, the appeal is granted, subject to the following remand section of this decision.


REMAND

The August 2008 RO decision which gives rise to the present appeal expressly found that was no new and material evidence to reopen the appellant's claim.  Despite additional development and discussion of evidence, the September 2009  statement of the case expressly found that "the evidence submitted is not material."  The RO therefore did not undertake a merits analysis of the underlying claim.  In view of the Board's finding that there is new and material evidence to reopen the claim, the case must now be returned to the RO for review of the claim on the merits.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board additionally observes that the Veteran's December 2011 Board hearing included discussion of the Veteran's intention to submit a written statement from his wife presenting her recollections and observations of the Veteran's claimed continuity of left knee symptoms dating back to the time of his active duty military service.  The record was held open for 60 days to permit the Veteran an opportunity to obtain and submit such testimony from his wife.  The Veteran's representative made expressly clear that the Veteran's intention was to decline to waive RO review of the new evidence.  Although the 60 day period has recently expired and there is no indication yet that the referenced statement has been received at VA, in the event that the statement is to be received at VA there will now be an opportunity for it to be considered in this case at the RO-level in accordance with the Veteran's wishes.

Lastly, the Board notes that the Veteran's Virtual VA file contains a July 2009 Notice of Award from the Social Security Administration (SSA) showing that the Veteran was awarded SSA disability benefits.  (A datestamp indicates that the document was received at the RO in July 2009, but it can be located in Virtual VA on the basis of a field instead showing a March 2010 date of receipt corresponding to a later datestamp.)  The Board finds that the record is unclear as to whether the RO has requested any SSA records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.  The RO/AMC should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After completion of the above and any other development which the RO may deem necessary, the RO should review the claims file (including any new witness statement submitted by the Veteran in accordance with his intentions expressed at the December 2011 Board hearing) and undertake a merits analysis to determine if the Veteran's claim can be granted.  If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


